Case 6:19-CV-00220-ADA-.]CI\/| Document 1-1 Filed 03/22/19 Page 1 of 4

EXHIBIT A
6 : 19-CV-220

 

NOTICE OF REMOVAL Page 6

 

Case 6:19-CV-00220-ADA-.]CI\/| Document 1-1 Filed 03/22/19 Page 2 of 4
1344 <Rev- °8/16> CIVIL COVER SHEET

The ._18 44 civil cover sheet and the information contained herein neither re lace nor supp}ement the filin and service of pleadings or other papers as required by 1aw, except as
provided by local rules of court. This form, approved by the Judicial Con erence of the nited States in eptember 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet (SEE INSI`RUCHONS ON NEXTPAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
Nylondralishanette Wil|iams VVal-I\/|art Stores, lnc.
(b) County of Residence of First Listed Plai'ntiff Bell COunfy, TX County of Residence of Fi`rst Listed Defendant BeritOn COut'ify, AR
(l;`,\'CEPT/N U.S. PLA[NT[FF CASES) (IN U.S. PLA[N']'[FF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND 1NVOLVED.

 

 

 

 

 

   
 

         

       

          

     

 

 

 

 

 

 

(C) Attomeys (Fi)'m Name, Add)'ess, and Telepliane Number) AftOm€yS (1fK/10W")
J. Joshua Co||um - 24087329 - Armstrong Lee Savage, LLP Brett H. Payne - 00791417 - Wa|ters, Balido & Crainl LLP
2900 North 1_00p West, Suite 830, Houstonl TX 77092 9020 N. Capital of Texas Hwy Bldg. ||, Ste 225, Austin, TX 78759
Phonel 832-709-1'124, FaXI 832-709-'1'125 Phone! 512-472-9000, FaXZ 512-472-9002
II. BASlS OF JURISDICTION (I’/ace an "X" inOne Box On[)y Ill. CITIZENSHIP OF PRINCIPAL PARTIES (l’lace an "X" in One Boxfo)' P/ainliff
(For Di`ve)'si’iy Cases On[y) and One Br)x for Defendanl)
C| 1 U.S. Govemment El 3 Federal Qiiestion PTF DEF PTF DEF
Plaiiitiff (U.S. Gave)'nmem Nol a Party) Citizeii of"Ihis State 13 1 D 1 liicorporated ar Principal Place C| 4 D 4
of Biisiness ln This State
EJ 2 U.S. Govemmeni 6 4 Diversity Citizen of`Another State D 2 ij 2 Incorporated and Prin`cipal Place Cl 5 QK 5
Defendant ([ndica/e Cilizensl)ip afl’arlies in llem ll]) of Business ln Anotlier Siate
Citizen or Siibject ofa U 3 D 3 Foreigii Nation Cl 6 D 6
Foreign Co\imry
IV. NATURE OF SUlT (Place an "X" in One Box Only) Click here fort Nature of Suit Code Descriptions.
' ~“~ 7 * CONTRACT 5 ~, ~ ”: ` " 8 ' ' ` ~ TORTS " ~ ` T ~' ~` ` ' BANKRUP~'I`CY' ` ` 5 iOTHER STATUTES ~'
CI 110 lnsuranee PERSONAL IN.]URY PERSONAL lNJURY D 625 Dmg Related Seizure D 422 Appeal 28 USC 158 D 375 False Claims Act
C| 120 Marine D 310 Airplane D 365 Personal Injury ~ ofPropeity 21 USC 881 [J 423 Withdrawal l‘_°.l 376 Qui Tam (31 USC
ij 130 Miller Act Cl 315 Airplane Product Product Liability Cl 690 Otlier 28 USC 157 3729(3))
Cl 140 Negotiable lnstruinent Liability E| 367 Health Care/ C] 400 State Reapportionment
El 150 Recoveiy of Overpayment ij 320 Assault, Libel & Pliannaceutical PROPERTY"R!GHTS ' ' l D 410 Antitriist
& Enforcement ofJiidgment Slaiider Persoiial Iiijury U 820 Copyrights ij 430 Banks and Bankiiig
D 151 Medicare Aci C] 330 Federal Employers’ Product Liability D 830 Paient D 450 Commerce
13 152 Recovery ofDefaulted Liability Cl 368 Asbestos Personal D 840 Trademark D 460 Deportan`on
Student Loans El 340 Marine Iiij\iry Product 13 470 Racketeer Intliienced and
(Excliides Veterans) 13 345 Marine Product Liability ~ ~ ` ~L'ABOR' ~ ~ ` 'SOCIAL SECURITY ' f ComiptOrganizaiions
Cl 153 Recoveiy ovaerpayment Liability PERSONAL PROPERTY D 710 Fair Labor Standards 13 861 HIA (1395f`1`) D 480 Consumer Credit
of Veteran`s Benet'its ij 350 Motor Veliicle D 370 Other Fraiid Act Cl 862 Black Liing (923) f] 490 Cable/Sat TV
ij 160 Stockholders’ Siiits 13 355 Motor Veliicle D 371 'l`mth iii Lending ij 720 Labor/Maiiageinent D 863 DIWC/DlWW (405(g)) Cl 850 Seciirities/Commodities/
ij 190 Otlier Coritract Prodiict Liability D 380 Other Persoiial Relations Cl 864 SSID Title XVI Exchange
I‘_'l 195 Contract Product Liability 195 360 Otlier Persoiial Property Damage D 740 Railway Labor Act C`l 865 RSI (405(g)) ij 890 Other Statiitory Actions
13 196 Francliise lnjury l'_`l 385 Property Damage D 751 Family and Medi`cal lj 891 Agricultural Acts
lj 362 Personal Injury - Product Liability Leave Act ij 893 Environmental Matters
Medical Mal ractice ij 790 Otlier Labor Litigation [j 895 Freedom of Int`ormation
:;~REAL:})ROPERT¥, . j,,`:;,`_/`CIVH; R[GHTS,,~-»~<: y D 791 Empioyee Retiremeni V~F`FEDERAL TAX SUITS ` Act
EJ 210 Land Condemnation D 440 Otller Civil Rights Habeas Corpus: Iiicome Security Act ij 870 Taxes (U.S. Plaintiff CJ 896 Arbitration
['J 220 Foreclosiire D 441 Voting D 463 Alieii Detainee or Det`eiidant) 1'_’1 899 Adininistrative Pi‘ocediire
13 230 Rent Lease & Ejectment ij 442 Employment EJ 510 Motions to Vacate C] 871 1RS_Third Pady Act/Revie\v or Appeal of
D 240 'I`orts to Land D 443 Housiiig/ Sentence 26 USC 7609 Agency Decision
Cl 245 Tort Prodiict Liability Accommodatioiis 13 530 Geiieral C} 950 Constitiitionality of
D 290 All Otlier Real Propeny C] 445 Amer. \vaisabilities - Cl 535 Deatli Penalty Siate S|atutes
Employment Other: D 462 Naturalizatioii Applicatioii
El 446 Ainer. w/Disabiliiies - C] 540 Mandamus & Other El 465 Other Iimnigration
Otlier ij 550 Civil Riglits Actions
13 448 Education ij 555 Prison Coiiditioii
ij 560 Civil Detainee -
Conditi'ons of
Confinemem
V. ORIGIN (Place an “X" in One Box Onl)d
ij 1 Original MZ Removed from C] 3 Remanded from ij 4 Reinstated or U 5 Transferred from El 6 Multidistrict 13 8 Multidistrict
Proceeding State Couit Appellate Court Reopened Another Dism‘ct Litigation ~ Litigation -

(specij)) Transfer Direct File
Cite the U.S. Civil Statute under Wliich you are filing (Da nor cite juri.rdictiarml simule.r unless diversity)f

28 u.S.C. § 1446(b)

Brief description of cause; _ _ _ '
Personal injury and Premises Liability

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

 

VII. REQUESTED IN IJ cHEcK iF Tiiis is A CLAss AcTioN DEMAND s CHECK YEs only ifdemanded in complaint
COMPLAINT: UNDER RULE 23, F~R‘CV.P. JURY DEMAND: d Yes ci No
viii. RELATED cASE(S)
IF ANY (See in.rlrilctions): JUDGE DOCKET NUMBER
DATE SIGNATURE NEY OF RECORD
03/22/201 9
FGR OFFICE USE ONLY

 

RECEIPT # AMOUNT APPLY!NG IFP JUDGE MAG. JUDGE

Case 6:19-cV-00220-ADA-.]Cl\/| Document 1-1 Filed 03/22/19 Page 3 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

WACO DIVISION

Supplement to JS 44 Civil Cover Sheet
Cases Removed from State District Court

This form must be filed with the Clerl<'s Office no later than the first business day following
the filing of the Notice of Removal. Adclitional sheets may be used as necessary.

The attorney of record for the removing party MUST sign this form.

 

STATE COURT INFORMATION:

1. Please identify the court from which the case is being removed; the case number; and the complete
style of the case.

Nylondralishanette Williams 440th .ludicial Distrlct Court

v. The Honorable Grant Kinsey

Wal-Mart Stores, lnc. 7th Street County Annex
205 South 7th Street

Cause No.: DC-i9-4939i Gatesville, TX 76528

Phone: 254-765-5911 EXt. 2470

 

 

2. Was jury demand made in State Court? Yes |'>'<'§ NO [“§
If yes, by which party and on what date?
Nylondralishanette Williams - P|aintiff 2/20/2019
Party Name Date

 

 

 

STATE COURT INFORMATION:

1. List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
attorney(s) of record for each party named and include the attorney's firm name, correct mailing
address, telephone number, and fax number (inc|uding area codes).

P|aintiff- Nylondralishanette Williams Defendant ~ Wal-Mart Stores, lnc.
Plaintift‘s Attorney: Defendant's Attorney:

J. Joshua Collum - 24087329 Brett H. Payne - 00791417
Armstong Lee Savage, LLP Walters, Balido & Crain, LLP

2900 North Loop West 9020 N. Capital ofTexas Highway
Suite 830 Building l|, Suite 225

Houston, TX 77092 Austin, TX 78759

Phone: 832-709~1 124 Phone: 512-472-9000

Fax: 832-709-1 125 Fax: 512~472-9002

 

TXWD - Suppiement to JS 44 (Rev. 10/2004)

 

Case 6:19-cv-00220-ADA-.]Cl\/| Document 1-1 Filed 03/22/19 Page 4 of 4

 

2. List all parties that have not been served at the time of the removai, and the reason(s) for
non-service.

3. List all parties that have been non-suited, dismissed, or terminated, and the reason(s) for their
removal from the case.

 

 

COUNTERCLAIMS, CROSS-CLAIMS, and/Ol‘ THIRD-PARTY CLAIMS:

1. List separately each counterclaim, cross-claim, or third-party claim still remaining in the case and
designate the nature of each such ciaim. For each counterclaim, cross-claim, or third-party claim,
include ali piaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
attorney(s) of record for each party named and include the attorney's firm name, correct mailing
address, telephone number, and fax number (including area codes).

 

 

 

VERIFICATION:

   

  
   

3/22/2019
Date

Brett H. Payne ~

 

 

Attorney for Removing

Wal-Mart Stores, Inc. - Defendant

 

Party/Pa rties

 

 

 

TXWD - Supplement to JS 44 (Rev. 10/2004)

